IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY,

Plaintiff,
Vv.

ROBERT LECOU and GARY HILL
as personal representative of the
ESTATE OF KAREN LECOU,
Defendants,
and
GARY HILL as personal
representative of the ESTATE OF
KAREN LECOU,
Cross-claimant,

vs.

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
ROBERT LECOU, )
)
)

Cross-claim Defendant.

Case No. CV-19-17-BLG-SPW

ORDER DISMISSING AND
DISCHARGING LIABILITY
AGAINST PLAINTIFF AND

DENYING AWARD OF
ATTORNEYS’ FEES

Before the Court is Plaintiff Hartford Life and Accident Insurance Company’s

motion that it be dismissed and discharged from this interpleader action, that

Defendants be enjoined from initiating an action against Hartford to recover the

insurance benefits at issue, and for an award of attorneys’ fees in Hartford’s favor.

1
(Doc. 23.) Defendant and Cross-claimant Gary Hill filed a response agreeing
Hartford should be dismissed and discharged of liability but objecting to an award _
of attorneys’ fees. (Doc. 30.) Defendant and Cross-claim Defendant Robert Lecou
did not file a response. For the following reasons, the Court grants the motion in
part but denies Hartford an award of attorneys’ fees.

Hartford initiated this interpleader action because, due to conflicting state and
federal laws, it could not determine to whom it should distribute certain life
insurance benefits (the “Plan Benefits”) without exposing itself to litigation risk.
(Doc. 1 at { 23.) Hartford makes no claim for the Plan Benefits, indicates it is willing
to pay the Plan Benefits to whomever the Court designates, and has deposited the
Plan Benefits with the Court. (/d. at J] 24-26; Doc. 20.) Hartford argues only that
it is entitled to attorneys’ fees for initiating the interpleader action. (Doc. 24 at 8—
9.) Hill agrees with dismissing Hartford but disputes whether Hartford should
receive attorneys’ fees. (Doc. 30 at 1.) Lecou did not respond to Hartford’s motion.

Hartford’s interpleader is proper, and the Court has jurisdiction to preside over
it. “The purpose of interpleader is for the stakeholder to protect itself against the
problems posed by multiple claimants to a single fund.” Lee v. W. Coast Life Ins.
Co., 688 F.3d 1004, 1009 (9th Cir. 2012) (quoting Mack v. Kuckenmeister, 619 F.3d
1010, 1024 (9th Cir. 2010)) (internal quotations removed). An interpleader action

typically involves two stages: first, the court determines whether the requirements
for a rule or statutory interpleader action are met—that is, whether there is a single
fund at issue and whether there are adverse claimants to that fund. Fed. R. Civ. P.
22; 28 U.S.C. § 1335. Second, if the interpleader action is proper, the court then
establishes the respective rights of the claimants. Jd. at 1009. Although
subject-matter jurisdiction is rarely established for a Rule 22 interpleader by federal
question under 28 U.S.C. § 1331, federal courts have jurisdiction to hear interpleader
actions brought by fiduciaries under the Employee Retirement Income Security Act.
Herman Miller, Inc. Ret. Income Plan v. Magallon, 2008 WL 2620748, at *2 (E.D.
Cal. July 2, 2008) (citing Metro Life Ins. Co. v. Price, 501 F.3d 271, 276 (3d. Cir.
2007); Aetna Life Ins. Co. v. Bayona, 223 F.3d 1030, 1032 (9th Cir. 2000)). Hartford
meets those conditions here: it brings this interpleader action under ERISA, it has
established a single fund at issue (the Plan Benefits), and it has established multiple
adverse claimants to that fund (Hill and LeCou). Therefore, the interpleader action
is proper, and the Court dismisses Hartford.

It is also proper to enjoin the Defendants from initiating any action against
Hartford for the recovery of the Plan Benefits. Courts may enjoin claimants in an
interpleader action from initiating further actions against the stakeholder when those
pending or threatened proceedings would “destroy the effectiveness of the
interpleader suit or the enforceability of its judgment.” United States v. Major Oil

Corp., 583 F.2d 1152, 1158 (10th Cir. 1978); see Herman Miller, 2008 WL 2620748,
at *2 (recognizing “an interpleader action would be futile if claimants were allowed
to file separate suits against the claim holder”). Courts can only wield this injunctive
power if the stakeholder has deposited the fund with the court. Major Oil Corp.,
583 F.2d at 1158 (stating a district court’s in personam jurisdiction “extends only to
the fund deposited with the court”); see Herman Miller, 2008 WL 2620748, at *2
(declining to issue an injunction where “neither the fund nor a bond” had been
deposited with the court). Hartford previously deposited the Plan Benefits with the
Court, and allowing the Defendants to bring a suit against Hartford to recover the
Plan Benefits would “destroy the effectiveness of the interpleader suit.” See Major
Oil Corp., 583 F.2d at 1158. Accordingly, an injunction preventing the Defendants
from initiating such an action is appropriate.

Finally, Hartford and Hill dispute whether Hartford is entitled to attorneys’
fees for bringing the interpleader action. District courts generally have discretion to
award attorneys’ fees to a disinterested stakeholder in an interpleader action. Abex
Corp. v. Ski’s Enterprises, Inc., 748 F.2d 513, 516 (9th Cir. 1984).

Given that interpleader is a valuable procedural device for insurance
companies faced with competing claims, some courts outside the Ninth Circuit have
denied attorneys’ fees because competing claims are part of the ordinary course of

business for an insurance company. Transamerica Life Ins. Co. v. Shubin, 2012 WL

2839704, at *8 (E.D. Cal. July 10, 2012), recommendation adopted by 2012 WL
3236578 (E.D. Cal. Aug. 6, 2012). As Hartford points out, the Ninth Circuit has not
barred recovery of fees and costs when the stakeholder is an insurance company. Id.
Nevertheless, the Court agrees with Hill that the following reasoning for denying
attorneys’ fees to an insurance company stakeholder is apt:

“First, courts have found ... that insurance companies should not be

compensated merely because conflicting claims to the proceeds have

arisen during the normal course of business.” [Unum Life Ins. Co. of
Am. v. Kelling, 170 F. Supp. 2d 792, 794] (citing [Sun Life Assur. Co.

of Canada v. Thomas, 735 F. Supp. 730, 732]; Prudential v. Baton

Rouge, 537 F. Supp. 1147, 1150-51 (M.D. Ga. 1982); Minnesota Mut.

Life Ins. Co. v. Gustafson, 415 F. Supp. 615, 617-19 (N.D. Ill. 1976)).

Second, courts have declined to follow the general rule where the

stakeholder is an insurance company, reasoning that “insurance

companies, by definition, are interested stakeholders and that filing of
the interpleader action immunizes the company from further liability
under the contested policy.” Jd. (citing Prudential, 537 F. Supp. at
1150-51; Western Life Ins. Co. v. Nanney, 290 F. Supp. 687, 688 (E.D.

Tenn. 1968); Cogan v. United States, 659 F. Supp. 353, 354 (S.D. Miss.

1987)). Lastly, “some courts have exempted insurance companies from
the general rule based on the policy argument that such an award
[would] senselessly deplete the fund that is the subject of the
preservation through the interpleader.” Jd. at 795 (citing Paul Revere
Life Ins. Co. v. Riddle, 222 F. Supp. 867, 868 (E.D. Tenn. 1963); Metro.

Life Ins. Co. v. Jordan, 221 F. Supp. 842, 844 (W.D.N.C. 1963); Hunter
v. Fed. Life Ins. Co., 111 F.2d 551, 556 (8th Cir. 1940); Trustees of
Directors Guild of Am. Producer Pension Benefit Plans v. Tise, 234
F.3d 415, 426 (9th Cir. 2000)).

Allstate Life Ins. Co. v. Shaw, 2016 WL 1640461, at *6 (E.D. Mich. 2016).
The district court determined all three reasons counseled against an award of
attorneys’ fees and costs to the insurance company. The interpleader action at issue

fell within the ordinary course of business for a life insurance company, and the
company was “capable of allocating such costs among its policyholders.” Jd.
Further, the death benefits at issue amounted to $25,000, and the court found any
claim for attorneys’ fees “would seriously deplete the amount available under the
terms of the policy to the rightful beneficiary.” Jd.

Similarly, the present action falls within the ordinary course of business for
Hartford. Hartford gains a substantial benefit from the interpleader action: no
liability for distributing the Plan Benefits. Lastly, the Plan Benefits amount to only
$22,739.94, and any award of attorneys’ fees would seriously deplete the amount
left available to the rightful beneficiary. Accordingly, the Court will deny Hartford’s
request for attorneys’ fees and costs.

IT IS HEREBY ORDERED that Hartford’s Motion to Dismiss and
Discharge Liability and for an Award of Attorneys’ Fees (Doc. 23) is GRANTED
in part an DENIED in part:

1. Hartford is dismissed and discharged from this interpleader action.

2. Defendants Hill and Lecou are enjoined from initiating any action against

Hartford for recovery of the Plan Benefits at issue.

3. An award for attorneys’ fees in favor of Hartford is denied.

Dated this Ae day of October, 2019.

 

SUSAN P. WATTERS
United States District Court Judge
